In re Keating, D. Patrick; Sandoz, Sandoz & Schiff, Inc.; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. CW96-0394; Parish of Lafayette, 15th Judicial District Court, Div. “A”, No. 952031.
Granted. Ruling of the court of appeal refusing to consider the application is set aside. Application remanded to the court of appeal for consideration and action. See Barnard, v. Barnard, 96-0859 (La. 6/24/96), 675 So.2d 734.
JOHNSON, J., not on panel.